DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/19/2021 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1, 6, 8, and 13 has/have been amended. Claims 1-16 are now pending and have been considered below. 

Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-7, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2013/0255169) in view of Pantelides et al. (U.S. Pub. No. 2015/0075099) and in view of Lang et al. (U.S. Patent No. 4,094,222).
As per claim 1, Henderson teaches a reinforcing structure (concrete cap foundation; abstract) that has a central pedestal (46), the reinforcing structure comprising: a collar (concrete section between 20, 22) surrounding the central pedestal (figure 2A); a plurality of radial bolts (34) each having an outermost, tensioning-nut carrying end (at 35) and an innermost end and extending in a generally horizontal orientation from an outer perimeter of the collar (figure 2A), through the collar (figure 2A); and a plurality of soil and/or rock anchor bolts (47) extending in a generally vertical orientation through the collar (figure 2A) and into an underlying soil and/or rock substrate below the spread section (figure 2A).  

Pantelides et al. discloses a retrofit addition for an existing spread foundation (a retrofitted to existing construction; paragraph 26) having a horizontal spread section (420), a base of the collar (450) pressing on an upper surface of the horizontal spread section of the existing spread foundation (figure 5).
Therefore, from the teaching of Pantelides et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the reinforcing structure of Henderson such that the reinforcing structure is a retrofit addition for an existing spread foundation and a horizontal spread section, a base of the collar pressing on an upper surface of the horizontal spread section of the existing spread foundation, as taught by Pantelides et al., in order to provide reinforcing support for deteriorating foundations of existing vertical structures without a significant amount of labor.
In addition, Henderson fails to disclose the radial bolt innermost end is nut-free and extends into an adhesive-filled hole in the central pedestal securing the innermost nut-free ends of the radial bolts.
Lang et al. discloses an anchor bolt (abstract) wherein the innermost end (at 2a) is nut-free (figure 1a) and extends into an adhesive-filled hole (as illustrated, the holes is filled with adhesive 9; figure 1a) in the central pedestal securing the innermost nut-free ends of the radial bolts (in the combination, it is understood that the nut free end of Lang et al. would secure the innermost nut-free ends of the radial bolts of Henderson).

As per claim 2, Henderson teaches said soil and/or rock anchor bolts and said radial bolts are post-tensioned (paragraph 74).
As per claim 3, Henderson as modified in view of Pantelides et al. teaches said existing spread foundation has a tower (410 of Pantelides et al.) already supported thereon when the retrofit reinforcing structure addition is added (figure 5 of Pantelides et al.).
As per claim 4, Henderson teaches said collar includes a shape sustaining outer member (20) having a perimeter greater than an outer diameter of the pedestal (figure 2A) to define a region between the shape sustaining outer member and the central pedestal (figure 2A), said region having cementitious material poured therein (figure 2A) which hardens to form a body of cementitious material surrounding the pedestal and contained within the shape sustaining outer member (figure 2A).  
As per claim 5, Henderson teaches the perimeter of said shape sustaining outer member is generally circular (figure 1).  
As per claim 6, Henderson teaches said shape sustaining outer member is a corrugated metal pipe (CMP) (paragraph 69), against which CMP the tensioning nuts carried by the radial bolts are tensioned (figure 2A).  

As per claim 8, Henderson teaches a reinforced structure gravity spread foundation (concrete cap foundation; abstract) supporting a tower or a wind turbine (figure 6A), comprising: a concrete gravity spread foundation (figure 1) having a central pedestal (46), the tower or the wind turbine being mounted on the central pedestal (figure 6A); and including a supporting member (concrete section between 20, 22) surrounding the central pedestal of the concrete gravity spread foundation (figure 2A); a plurality of post-tensioned (paragraph 74) radial bolts (34) extending in substantially horizontal orientation through the supporting member (figure 2A); and a plurality of post-tensioned (paragraph 74) anchor bolts (47) extending in a substantially vertical orientation through the supporting member (figure 2A) and the horizontal spread section and into an underlying soil and/or rock substrate (figure 2A).  
Henderson fails to disclose the reinforced structure is retrofitted and having a reinforcing structure addition added to the concrete gravity spread foundation; and having a horizontal spread section and a base of the supporting member pressing on an upper surface of the horizontal spread section of the concrete gravity spread foundation.
Pantelides et al. discloses a retrofitted to existing construction; paragraph 26) having a reinforcing structure addition (450) added to the concrete gravity spread foundation (figure 5) and having a horizontal spread section (420) and a base of the supporting member pressing on an upper surface of the horizontal spread section of the concrete gravity spread foundation (figure 5).

In addition, Henderson fails to disclose the radial bolts extend into a plurality of adhesive-filled holes formed in the central pedestal securing the radial bolts therein.
Lang et al. discloses an anchor bolt (abstract) wherein the anchor bolt (2) extends into an adhesive-filled hole (as illustrated, the holes is filled with adhesive 9; figure 1a) formed in the central pedestal securing the radial bolts therein (in the combination, it is understood that the radial bolts of Henderson would be secured in adhesive-filled holes of Lang et al.).
Therefore, from the teaching of Lang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the reinforcing structure of Henderson such that the radial bolts extend into a plurality of adhesive-filled holes formed in the central pedestal securing the radial bolts therein, as taught by Lang et al., in order to reduce the number of parts required to facilitate the assembly.

 As per claim 11, Henderson teaches said supporting member is a collar (figure 1).  
As per claim 12, Henderson teaches said collar includes a shape sustaining member (20) having a perimeter greater than an outer diameter of the central pedestal (figure 2A) to define a region between the shape sustaining member and the central pedestal (figure 2A), a cementitious material being poured into said region and hardened to form a body of cementitious material surrounding the central pedestal (figure 2A) and contained within the shape sustaining member (figure 2A).  
As per claim 13, Henderson teaches the perimeter of said shape sustaining member is generally circular (figure 1).  

As per claim 15, Henderson teaches said post-tensioned radial bolts extend through said CMP and said body of cementitious material (figure 2A).  
As per claim 16, Henderson as modified in view of Pantelides et al. discloses a lower portion of said central pedestal (410 of Pantelides et al.) engages a central upper portion of said horizontal spread section at an engagement interface (figure 5 of Pantelides et al.), said plurality of post tensioned anchor bolts reinforcing the engagement interface between the lower portion of the central pedestal and the central upper portion of the horizontal spread section (in the combination, it is understood that the plurality of post tensioned anchor bolts of Henderson would be reinforcing the engagement interface between the lower portion of the central pedestal and the central upper portion of the horizontal spread section of Pantelides et al.).

Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2013/0255169) in view of Pantelides et al. (U.S. Pub. No. 2015/0075099) and in view of Lang et al. (U.S. Patent No. 4,094,222) and further in view of Schacknies et al. (Canadian Patent No. 2,854,567).
As per claim 10, Henderson as modified fails to disclose the post-tensioned radial bolts in each layer are offset with respect to the post-tensioned bolts in the other layers such that, if the three layers were placed directly on top of one another, the post-tensioned bolts in one layer would not be in vertical alignment with the post-tensioned bolts in the adjacent layers.

Therefore, from the teaching of Schacknies et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the modified foundation assembly of Henderson such that the post-tensioned radial bolts in each layer are offset with respect to the post-tensioned bolts in the other layers such that, if the three layers were placed directly on top of one another, the post-tensioned bolts in one layer would not be in vertical alignment with the post-tensioned bolts in the adjacent layers, as taught by Schacknies et al. in order to make the foundation assembly more rigid by providing an optimal amount of reinforcement.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Lang et al. (U.S. Patent No. 4,094,222) has/have been added to overcome the newly added limitations. Applicant provides the argument that Henderson does not teach or suggest nut free ends extending into adhesive-filled holes. The argument is found persuasive and the previous rejection has been partially withdrawn. New reference Lang et al. discloses an anchor bolt with a nut free end secured in an adhesive filled hole.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633